   STEVEN G. KALAR
 1 Federal Public Defender
   GABRIELA BISCHOF
 2
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 Gabriela_bischof@fd.org

 6
     Counsel for Defendant DERENCE
 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                             Case No. CR 18-00430-RS
13                     Plaintiff,
14                                                          STIPULATION AND [PROPOSED]
      v.                                                    ORDER TO CONTINUE
15
      SAMUEL TAYLOR DERENCE,
16
                       Defendants.
17

18

19          The above-captioned matter is currently set for an initial status conference on December 4, 2018.

20 Mr. Derence is presently participating in residential dual diagnosis treatment in Southern California. His

21 treatment provider has very strict rules and has advocated strongly to have Mr. Derence remain in the

22 program, without travel for court, until he completes the program in mid-January. Moreover, counsel for

23 Mr. Derence is still completing necessary investigation and settlement negotiations are ongoing. The

24 parties, therefore, jointly request that the matter be continued to January 22, 2019, at 2:30 p.m. for status

25 conference.

26          The parties stipulate there is good cause – taking into account the public interest in the prompt

27 disposition of this case – to exclude the time from December 4, 2018 to January 22, 2019 from

28 computation under the Speedy Trial Act, and that failing to exclude that time would unreasonably deny
     US v. Derence, Case No. CR 18-00430-RS
     STIP & [PROPOSED] ORDER TO CONTINUE              1
     
 1 the defendant and his counsel the reasonable time necessary for effective preparation of counsel taking

 2 into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv). The parties further

 3 agree that the ends of justice would be served by excluding the time from December 4, 2018 to January

 4 22, 2019 from computation under the Speedy Trial Act and that the need for the exclusion outweighs the

 5 best interests of the public and the defendant in a speedy trial.

 6          SO STIPULATED.

 7
                                                          ______           /s/ ________________________
 8 Dated: November 26, 2018                                     MICHAEL RODRIGUEZ
                                                                 Assistant U.S. Attorney
 9
10                                                        ______             /s/ ________________________
     Dated: November 26, 2018                                      GABRIELA BISCHOF
11                                                                 Attorney for Defendant Derence
12

13          IT IS SO ORDERED.

14
                                                                   ______________________________
15 Date: 11/26/18                                                  RICHARD SEEBORG
                                                                   United States District Judge
16
17

18

19

20

21

22

23

24

25

26
27

28
     US v. Derence, Case No. CR 18-00430-RS
     STIP & [PROPOSED] ORDER TO CONTINUE             2
     
